HART, J. Appellee sued appellants in replevin to recover certain furniture, fixtures and other property usually used in a restaurant. According to the testimony adduced in favor of appellants they bought the property from appellee and paid $25 cash, and the balance was to be paid in deferred payments. The property was to be removed from a warehouse where it was stored, at a subsequent time, and they subsequently took possession of the property under the contract of sale and moved it into their place of business. The sale was absolute and there were no conditions to it. They did not receive all the property they purchased from appellee and the part they did receive was not worth more than eighty-five dollars. According to the evidence adduced by appellee the sale was made in November, 1913, and was a conditional •one. It was understood that the title to the property should remain in appellee until it was paid for. The property was worth anywhere from seven hundred to one thousand dollars. The jury returned a verdict in favor of appellant and the case is here on appeal. The action of the court in giving instruction No. 1 is assigned as error. The instruction reads as follows: “ You are instructed that the plaintiff is an Arkansas corporation and is entitled to bring and maintain this action. ’ ’ In the first place it is claimed that appellee was not entitled to bring and maintain the action because it had not paid the franchise tax ■ as required by Act No. 443 of the Acts of the General Assembly of 1907, and Act 260 of- the Acts of the General Assembly of 1909 amendatory thereof. The first section of the Act of 1907 provides for the payment of a franchise tax by corporations and the Act of 1909 is amendatory thereof. See Acts of 1907, page 1213, and Acts of 1909, page 780. Section 2 of the Acts of 1907 provides as a penalty for the failure to pay the tax, that the corporation shall forfeit its right to do business in the State, which forfeiture shall be consummated without judicial ascertainment by the Secretary of State and thereafter that the corporation shall be denied the right to sue or defend in. any of the courts in this State. (1-2) In answer to the contention of appellants that the right of the corporation to bring and maintain an action in the courts of this State was forfeited because it had failed to pay the franchise tax prescribed by the acts above referred to, it need only be said that the acts of the Legislature just referred to were expressly repealed by section 21 of Act 112 of the Acts of 1911. See the General Acts of 1911, page 67. That act provides for an annual report and the payment of a franchise tax by corporations doing business in the State. Section 15 provides that upon failure of a corporation to make such' report or pay such tax within the time designated in the act, the Attorney General or prosecuting attorney of the district shall bring an action in the circuit court to forfeit and annul the charter of the corporation. No such action was brought in the present case and the corporation had the right to bring and maintain the action. Another objection now made to the instruction is that the record shows that a receiver was appointed to take charge of the affairs of the corporation and that the suit should have been brought and maintained by him. It is true that appellants in their brief state that the record shows that a receiver was appointed to take charge of the affairs of the bank but they do not abstract the testimony of any witness on this point. Under the settled rules of this court appellants are required to abstract the testimony of witnesses. This rule was adopted in the early days of the court to facilitate its business in order that the judges might not be required to explore the transcript to ascertain the testimony of the witnesses. Counsel for appellee deny that the record shows the appointment of a receiver for the bank. Hence it was incumbent upon appellants to abstract the testimony of the witnesses who testified to this fact and not having done so the court will not consider this objection to the instruction. (3) It is next contended that the ' attorneys for appellee had no authority from the corporation to bring this suit for it. No proof was introduced by appellants tending to show lack of authority in the attorneys for the bank to bring the suit. The attorneys are officers of the court and in the absence of a showing to the contrary they will be presumed to have such authority. • The bank based its right to recover in this case upon the fact that the sale of property in controversy by it to appellants was a conditional sale. It is insisted by counsel for appellants that there is no testimony in the record sufficient to establish this fact and for that reason app'ellee was not entitled to recover the property. The cashier of the bank acted for it in making the sale. He testified that the sale was made in November, 1913, and that he continued in the service of the bank until March, 1914. We quote from his testimony the following: “Q. Was there any agreement between the bank and Mr. Jones as to the title to the property, and as to the payments to be made on it? A. Mr. Jones, as well as I remember, was to pay $25 a month, and there was never a written agreement made. I can not say whether it was negligence on my part or whether I was waiting for a payment. This property was sold to them by me as cashier of the bank before I ever collected any money on it, it was the intention all along to hold the property as security. Whenever the papers were drawn up and to be signed, that was all you might say, a verbal agreement between Mr, Jones and myself. We didn’t write out the agreement. Q. That the property was to stand for the money? A. Yes, sir; it certainly was.” (4) In another part of his testimony he stated that Jones understood that the bank was going to retain the property as security and that it was the intention of the bank not to part with the title. He further stated that it was the intention of the parties that this should be embodied in a written contract but that through negligence on his part the property was delivered to appellant without any written contract for the sale of it having been executed; that no part of the purchase money of the property has ever been paid. In this State we have no statute requiring contracts for the conditional sale of property to be reduced to writing and in the absence of such a statute a writing is not necessary. Butts v. Screws, 95 N. C. 215. (5) We think the testimony stated above was sufficient to warrant the jury in finding that the sale was a conditional one. It is true the appellants testified that the sale was an absolute one. This made a conflict in the testimony on this point which was settled against appellants by the verdict of the jury. There being evidence of a substantial nature to support it, under the settled rules of this court the verdict can not be disturbed on appeal. It is settled in this State that where property is sold on a credit and the title thereto is retained by the vendor, the latter upon a breach of the conditions of the sale, either may treat the sale as absolute and sue for the price thereof, or may treat the sale as canceled and recover the property. Butler v. Dodson, 78 Ark. 569; Hollenberg Music Co. v. Barron, 100 Ark. 403. It is also contended that there is not sufficient testimony to support the amount of the verdict. The jury returned a verdict for appellee in the sum of $421.05. The testimony as to the value of the property was in direct conflict and was variously estimated from about $80 to $1,000. According to the testimony of appellants the property had been damaged by a fire before they purchased it and had then been stored in a warehouse where it very much deteriorated in value. They said that they did not get near all of the property they bargained for and that what they did get was very badly damaged so that it was of but little value. According to the evidence adduced in favor of appellee the property was turned over to appellants in good condition and it was checked up to ascertain whether or not it was all there. Some of the witnesses for appellee placed a value on the property of more than. $700. Hence it can not be said that there was not sufficient evidence to support the amount of the verdict. We have carefully examined the instructions of the court and think the respective theories of the parties were submitted to the jury under proper instructions. (6) It is also contended that the action is barred by the three years statute of limitations. The suit was filed August the 2nd, 1916. According to the testimony of appellants the sale was made more than three years before that date; but .according to the evidence of appellee, the sale was not made until the latter part of November, 1913. Hence according-to the evidence adduced in favor of appellee the action was not barred by the statute of limitations and'the dispute between the parties upon this question of fact was submitted to the jury under proper instructions. We find no prejudicial error in the record and the judgment will be affirmed.